Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 1 of 10 PageID #: 1




NS:ALK
F.#2020R00500        v~
UNITED STATES DISTRICT COURT                                                       3:52 pm, Mar 10, 2021
EASTERN DISTRICT OF NEW YORK
---------------------------X                                                       U.S. DISTRICT COURT

                                                                              EASTERN DISTRICT OF NEW YOR~

UNITED STATES OF AMERICA                              INDICTMENT

       - against -                                       1:21-cr-00130(NGG)(SJB)
                                                       Cr. No. - - - - - - - - - - -
                                                       (T. 21, U.S.C., §§ 841(a)(l),
ROBERT MADISON and                                      841 (b)(1 )(B)(vi), 841 (b)(1 )(C), 846,
TARA MADISON,                                           853(a) and 853(p); T. 18, U.S.C., §§ 2
                                                        and 3551 et seq.)
                          Defendants.

---------------------------X
THE GRAND JURY CHARGES:

                                      COUNT ONE
    (Conspiracy to Distribute and Possess with Intent to Distribute Heroin and Fentanyl)

               1.     In or about and between June 2020 and January 2021, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants ROBERT MADISON and TARA MADISON, together with others, did

knowingly and intentionally conspire to distribute and possess with intent to distribute one or

more controlled substances, which offense involved (a) a substance containing heroin, a

Schedule I controlled substance, and (b) a substance containing N-phenyl-N-[1-(2-

phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled substance,

contrary to Title 21, United States Code, Section 84l(a)(l). The amount offentanyl

involved in the conspiracy attributable to the defendants as a result of their own conduct, and
Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 2 of 10 PageID #: 2


                                                                                               2


the conduct of other conspirators reasonably foreseeable to them, was 40 grams or more of a

substance containing a detectable amount offentanyl.

               (Title 21, United States Code, Sections 846, 84l(b)(l)(B)(vi) and

841(b)(l)(C); Title 18, United States Code, Sections 3551 et seq.)

                                        COUNT TWO
          (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

               2.     On or about June 23, 2020, within the Eastern District of New York,

the defendants ROBERT MADISON and TARA MADISON, together with others, did

knowingly and intentionally distribute and possess with intent to distribute one or more

controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

substance.

               (Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(C); Title 18,

United States Code, Sections 2 and 3551 et~.)

                                       COUNT THREE
          (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

               3.     On or about July 2, 2020, within the Eastern District ofNew York, the

defendant TARA MADISON, together with others, did knowingly and intentionally

 distribute and possess with intent to distribute one or more controlled substances, which

 offense involved (a) a substance containing heroin, a Schedule I controlled substance, and

 (b) a substance containing fentanyl, a Schedule II controlled substance.

               (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

United States Code, Sections 2 and 3551 et seq.)
Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 3 of 10 PageID #: 3


                                                                                              3


                                      COUNTFOUR
         (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

              4.     On or about July 9, 2020, within the Eastern District of New York, the

defendant TARA MADISON, together with others, did knowingly and intentionally

distribute and possess with intent to distribute one or more controlled substances, which

offense involved (a) a substance containing heroin, a Schedule I controlled substance, and

(b) a substance containing fentanyl, a Schedule II controlled substance.

              (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

United States Code, Sections 2 and 3551 et seq.)

                                       COUNT FIVE
         (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

              5.      On or about July 16, 2020, within the Eastern District ofNew York, the

defendants ROBERT MADISON and TARA MADISON, together with others, did

knowingly and intentionally distribute and possess with intent to distribute one or more

controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

substance.

              (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

United States Code, Sections 2 and 3551 et seq.) ·

                                       COUNT SIX
         (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

              6.      On or about August 4, 2020, within the Eastern District of New York,

the defendants ROBERT MADISON and TARA MADISON, together with others, did

knowingly and intentionally distribute and possess with intent to distribute one or more
      Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 4 of 10 PageID #: 4
I .

                                                                                                     4

      controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

      controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

      substance.

                     (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

      United States-Code, Sections 2 and 3551 et seq.)

                                            COUNT SEVEN
               (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                     7.     On or about August 13, 2020, within the Eastern District of New York,

      the defendants ROBERT MADISON and TARA MADISON, together with others, did

      knowingly and intentionally distribute and possess with intent to distribute one or more

      controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

      controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

      substance.

                     (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

      United States Code, Sections 2 and 3551 et seq.)

                                             COUNT EIGHT
                (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                     8.     On or about August 19, 2020, within the Eastern District of New York,

      the defendant TARA MADISON, together with others, did knowingly and intentionally

      distribute and possess with intent to distribute one or more controlled substances, which

       offense involved (a) a substance containing heroin, a Schedule I controlled substance, and (b)

      a substance containing fentanyl, a Schedule II controlled substance.

                     (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

      United States Code, Sections 2 and 3551 et seq.)
          Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 5 of 10 PageID #: 5


                                                                                                         5


                                                 COUNTNINE
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                         9.     On or about August 26, 2020, within the Eastern District of New York,

           the defendants ROBERT MADISON and TARA MADISON, together with others, did

           knowingly and intentionally distribute and possess with intent to distribute one or more

           controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

           controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

           substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)

                                                  COUNT TEN
                    (Distribution and Possession with Intent to Distribute·Heroin and Fentanyl)

                         10.    On or about September 2, 2020, within the Eastern District of New

           York, the defendants ROBERT MADISON and TARA MADISON, together with others, did

           knowingly and intentionally distribute and possess with intent to distribute one or more

           controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

           controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

          ' substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)




- - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - --                                    --------
          Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 6 of 10 PageID #: 6


                                                                                                         6


                                                COUNT ELEVEN
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                         11.    On or about September 15, 2020, within the Eastern District ofNew

           York, the defendants ROBERT MADISON and TARA MADISON, together with others, did

           knowingly and intentionally distribute and possess with intent to distribute one or more

           controlled substances, which offense involved (a) a substance containing heroin, a Schedule I

           controlled substance, and (b) a substance containing fentanyl, a Schedule II controlled

           substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)

                                               COUNT TWELVE
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                         12.     On or about October 16, 2020, within the Eastern District of New York,

           the defendant TARA MADISON, together with others, did knowingly and intentionally

           distribute and possess with intent to distribute one or more controlled substances, which

           offense involved (a) a substance containing heroin, a Schedule I controlled substance, and

           (b) a substance containing fentanyl, a Schedule II controlled substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)

                                               COUNT THIRTEEN
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                          13.    On or about November 11, 2020, within the Eastern District of New

           York, the defendant TARA MADISON, together with others, did knowingly and

           intentionally distribute and possess with intent to distribute one or more controlled




~ - - - - - - - - - - - - - - - - - - - - -- -·------ --                    ..
          Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 7 of 10 PageID #: 7


                                                                                                          7


           substances, which offense involved (a) a substance containing heroin, a Schedule I controlled

           substance, and (b) a substance containing fentanyl, a Schedule II controlled substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)

                                              COUNT FOURTEEN
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                         14.     On or about November 25, 2020, within the Eastern District of New

           York, the defendant TARA MADISON, together with others, did knowingly and

           intentionally distribute and possess with intent to distribute one or more controlled

           substances, which offense involved (a) a substance containing heroin, a Schedule I controlled

           substance, and (b) a substance containing fentanyl, a Schedule II controlled substance.

                         (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et~.)

                                                COUNT FIFTEEN
                    (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

                          15.    On or about December 3, 2020, within the Eastern District of New

           York, the defendant TARA MADISON, together with others, did knowingly and

           intentionally distribute and possess with intent to distribute one or more controlled

           substances, which offense involved (a) a substance containing heroin, a Schedule I controlled

           substance, and (b) a substance containing fentanyl, a Schedule II controlled substance.

                          (Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

           United States Code, Sections 2 and 3551 et seq.)




~ - - - - - - - - - - - - - -- - -- ---- - ·-· - - -
Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 8 of 10 PageID #: 8


                                                                                                   8


                                    COUNT SIXTEEN
         (Distribution and Possession with Intent to Distribute Heroin and Fentanyl)

              16.     On or about January 6, 2021, within the Eastern District of New York,

the defendant TARA MADISON, together with others, did knowingly and intentionally

distribute and possess with intent to distribute one or more controlled substances, which

offense involved (a) a substance containing heroin, a Schedule I controlled substance, and

(b) a substance containing fentanyl, a Schedule II controlled substance.

              (Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(C); Title 18,

United States Code, Sections 2 and 3551 et~.)

                            CRIMINAL FORFEITURE ALLEGATION

               17.    The United States hereby gives notice to the defendants that, upon their

conviction of any of the offenses charged herein, the government will seek forfeiture in

accordance with Title 21, United States Code, Section 853(a), which requires any person

convicted of such offenses to forfeit: (a) any property constituting, or derived from, any

proceeds obtained directly or indirectly as a result of such offenses, and (b) any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, such offenses.

               18.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)      has been substantially diminished in value; or
Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 9 of 10 PageID #: 9



                                                                                                    9

                        (e)     has been.comingled with other property which cannot be

  divided without difficulty; it is the intent of the United States, pursuant to Title 21, United

  States Code, Section 853(p), to seek forfeiture of any other property of the defendants up to

  the value of the forfeitable property described in this forfeiture allegation.

                 (Title 21, United States Code, Sections 853(a) and 853(p))




                                                                    A1RUEBILL



                                                          1,1q~~
  SETH D. DUCHARME
  ACTING UNITED STATES ATTORNEY
  EASTERNDISTRICTOFNEWYORK
                  Case 1:21-cr-00130-NGG Document 1 Filed 03/10/21 Page 10 of 10 PageID #: 10



F.#: 2020R00500
FORMDBD-34                 No.
JUN.85

                                 UNITED STATES DISTRICT COURT
                                                EASTERN District of NEW YORK

                                                         CRIMINAL DIVISION

                                           THE UNITED STATES OF AMERICA
                                                                   vs.

                                               ROBERT MADISON and TARA MADISON,
                                                                                          Defendants.


                                                         INDICTMENT
                            (T. 21, U.S.C., §§ 841(a)(l), 841(b)(l)(B)(vi), 841(b)(l)(C), 846, 853(a)
                                        and 853(p);·T. 18, U.S.C., §§ 2 and 3551 et seq.)

                                 A t ~ ··u e b i
                           ---- .          '




                                           J
                                                 .   -   _,   _________________________ _    Foreperson
                                   1
                                       /
                           Filed in open court this _________________ day,

                           of ____________ A.D. 20 ____ _


                                                                                                  Clerk


                           Bail,$ __________ _



                                 Anna L. Karamigios, Assistant U.S. Attorney (718) 254-6225
